DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in email response of 02 November 2021 by Dawn-Marie Bey Reg. No. 44442, in response to interview of 29 October 2021.
The claims have been amended as follows:
1. (Currently Amended) A computer-implemented system for evolving a deep neural network structure, the deep neural network structure including a plurality of modules and interconnections among the modules, comprising: 
a memory storing a candidate genome database having a pool of candidate genomes, each of the candidate genomes identifying respective values for a plurality of hyperparameters of the candidate genome, the hyperparameters including global topology hyperparameters identifying a plurality of modules in the genome and interconnections among the modules in the genome, at least one of the modules in each candidate genome including a neural network, the neural network including a plurality of layers, and the hyperparameters further including local topology hyperparameters identifying a plurality of submodules of the neural network and interconnections among the submodules, each candidate genome having associated therewith storage for an indication of a respective fitness value; 

trains the modules identified by the genome, including modifying the submodules of the neural network and their interconnections in dependence upon a predetermined back-propagation algorithm;  
evaluates genomes from the candidate pool on validation data, including updating the fitness value associated with each of the genomes being evaluated; 


deploys a selected [[ones]]one of the genomes from the candidate pool.

2. (Currently Amended) The system of claim 1, wherein the candidate pool processor further initializes the memory with an initial candidate genome pool.

5. (Currently Amended) The system of claim 3, wherein each of the candidate genomes in the initial candidate genome pool identifies uniform respective values for the global topology hyperparameters in each candidate genome.

6. (Currently Amended) The system of claim 3, wherein each of the candidate genomes in the initial candidate genome pool identifies different respective values for the global topology hyperparameters in each candidate genome.

7. (Currently Amended) The system of claim 3, wherein each of the candidate genomes in the initial candidate genome pool identifies different respective values for at least one of the local topology hyperparameters in each candidate genome.

8. (Currently Amended) The system of claim 3, wherein each of the candidate genomes in the initial candidate genome pool identifies different respective values for at least one of local operational hyperparameters in each candidate genome.

9. (Currently Amended) The system of claim 3, wherein each of the candidate genomes in the initial candidate genome pool identifies different respective values for at least one of global operational hyperparameters in each candidate genome.

10. (Currently Amended) The system of claim 3, wherein the 

12. (Currently Amended) The system of claim 3, wherein are formed in dependence upon a respective set of at least one parent genome with at least one minimal structure module, and wherein certain new genomes identify global topology hyperparameter values identifying new complex submodules formed in dependence upon the minimal structure module using crossover.

are formed in dependence upon a respective set of at least one parent genome with at least one minimal structure module, and, wherein at least one of the new genomes identifies values for global topology hyperparameters identifying new complex submodules formed in dependence upon the minimal structure module using crossover.

25. (Currently Amended) The system of claim 1, wherein the candidate pool processor further groups the evaluated genomes from the candidate pool into species by similarity, and wherein are discarded 

26. (Currently Amended) A method of evolving a deep neural network structure, the deep neural network structure including a plurality of modules and interconnections among the modules, including: 
storing a candidate genome database having a pool of candidate genomes, each of the candidate genomes identifying respective values for a plurality of hyperparameters of the candidate genome, the hyperparameters including global topology hyperparameters identifying a plurality of modules in the genome and interconnections among the modules in the genome, at least one of the modules in each candidate genome including a neural network, the neural network including a plurality of layers, and the hyperparameters further including local topology hyperparameters identifying a plurality of submodules of the neural network and interconnections among the submodules, each candidate genome having associated therewith storage for an indication of a respective fitness value; 

evaluating genomes from the candidate pool on validation data, including updating the fitness value associated with each of the genomes being evaluated; 
selecting genomes from the candidate pool for discarding in dependence upon their updated fitness values; 
forming new genomes in dependence upon a respective set of at least one parent genome from the candidate pool; and 
deploying a selected [[ones]]one of the genomes from the candidate pool.

27. (Currently Amended) A non-transitory computer readable storage medium impressed with computer program instructions to evolve a deep neural network structure, the deep neural network structure including a plurality of modules and interconnections among the modules, the instructions, when executed on a processor, implement a method comprising: 
storing a candidate genome database having a pool of candidate genomes, each of the candidate genomes identifying respective values for a plurality of hyperparameters of the candidate genome, the hyperparameters including global topology hyperparameters identifying a plurality of modules in the genome and interconnections among the modules in the genome, at least one of the modules in each candidate genome including a neural network, the neural network including a plurality of layers, and the hyperparameters further including local topology hyperparameters identifying a plurality of submodules of the neural network and interconnections among the submodules, each candidate genome having associated therewith storage of an indication of a respective fitness value; 

evaluating genomes from the candidate pool on validation data, including updating the fitness value associated with each of the genomes being evaluated; 
selecting genomes from the candidate pool for discarding in dependence upon their updated fitness values; 
forming new genomes in dependence upon a respective set of at least one parent genome from the candidate pool; and 
deploying a selected [[ones]]one of the genomes from the candidate pool.

Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 26-27 and further search, claims 1, 26-27 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1, 26-27:
... storing a candidate genome database having a pool of candidate genomes, each of the candidate genomes identifying respective values for a plurality of hyperparameters of the candidate genome, the hyperparameters including global topology hyperparameters identifying a plurality of modules in the genome and interconnections among the modules in the genome, at least one of the modules in each candidate genome including a neural network, the neural network including a plurality of layers, and the hyperparameters further including local topology hyperparameters identifying a plurality of submodules of the neural network and interconnections among the submodules, each candidate genome having associated therewith storage of an indication of a respective fitness value ...

Regarding the cited limitations of claims 1, 26-27, which do not appear to be taught by the prior art: Stanley et al. teaches the NeuroEvolution of Augmenting Technologies (NEAT) algorithm. This algorithm is very similar to the algorithm in the instant applicant; however, the NEAT algorithm comprises genomes structured as artificial neural networks with modules of the genome representing individual neurons. Pantridge et al. extends the NEAT algorithm to allow the modules to represent layers of the neural network structure.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise performing the steps of the NEAT algorithm where at least one module in each of the candidate genomes includes a neural network comprising a plurality of layers.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 26-27.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 26-27 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125